                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

ARDWIN F. SYLVESTER                                                            PETITIONER
ADC #610150
v.                               No. 5:18CV00078 JLH-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                            RESPONDENT

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections. After careful review,

the Court concludes that the findings and recommendations should be, and are hereby,

approved and adopted as this Court’s findings in all respects in their entirety. Judgment shall

be entered accordingly.

       SO ORDERED this 27th day of February, 2019.




                                                   UNITED STATES DISTRICT JUDGE
